Exhibit 3.1 CERTIFICATE OF INCORPORATION OF RADNET, INC. FIRST:Name.The name of this corporation is: RADNET, INC. SECOND:Registered Office.The address of the registered office of the Corporation in the State of Delaware is 40 E. Division Street, Suite A, Dover, Kent County, Delaware 19901, and the name of its registered agent at that address is Paracorp Inc. THIRD:Purpose.The purpose of the Corporation is to engage in any lawful activity for which corporations may be organized under the Delaware General Corporation Law (the “DGCL”). FOURTH:Authorized Capital Stock.The Corporation shall be authorized to issue two classes of shares of stock to be designated, respectively, “Preferred Stock” and “Common Stock.”The total number of shares that the Corporation shall have authority to issue is Two Hundred Thirty Million A.Common Stock.
